Citation Nr: 1711579	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  99-06 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left foot disability.

2. Entitlement to service connection for a left leg disability.

3. Entitlement to service connection for a left hip disability.

4. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 1999 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.

The Board remanded the appeal for development in October 2000, September 2002, October 2003, June 2008, November 2009, and June 2012.  At those times, the appeal included service connection for a left ankle disability.  The Board denied service connection for the disabilities in June 2005 and November 2009.  In both cases, the Veteran appealed, and the United States Court of Appeals for Veterans Claim (Court) vacated the Board's decision and remanded these matters in Memorandum Decisions in August 2007 and September 2011.

In November 2014, the RO granted service for a left ankle disability (listed as residual of a left ankle injury) and assigned a noncompensable rating for the period from September 1998 to September 2012 and 20 percent rating thereafter.  The assigned ratings for a left ankle disability are not on appeal.  

In July 2016, the Board remanded the appeal of the issues captioned above for further development.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges the extended pendency of the appeal and regrets the additional delay; however, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In the July 2016 remand, the Board summarized the lay and medical evidence of record including the results of several September 2012 VA examinations.  The Board found shortcomings in the examiner's reports and opinions relevant to the elements of service connection on a direct basis.  The Board directed new examinations to consider service connection on a secondary basis.  The Board also noted that the Veteran had been subsequently awarded service-connection for peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity and that the Veteran's representative had contended that a medical opinion was required as to whether the Veteran's service-connected diabetic neuropathy of the right and left lower extremities had any impact on his left foot, left leg, left hip, and low back disabilities.  The Board in part directed the RO to obtain an additional examination of the left hip, left knee, left foot, and low back disorders and instructed the examiner to opine on whether the Veteran's service-connected disabilities, to specifically include his service-connected peripheral neuropathy of the lower right and lower left extremities, caused or aggravated any currently diagnosed left foot, left leg, left hip, or low back issues.  

In a September 2016 medical opinion, the examiner addressed whether a service-connected left ankle condition caused or aggravated the left foot, left leg, left hip, or low back.  However, the examiner did not address peripheral neuropathy.  Although the "opinion from general remarks" listed "neuropathy" as a service-connected disability, the examiner did not discuss peripheral neuropathy in the medical opinion or the rationale.  Instead, the examiner focused solely on aggravation or a causal relationship between the left foot, left leg, left hip, and low back with the service-connected left ankle.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, a remand is necessary for an addendum medical opinion regarding secondary service connection to the Veteran's peripheral neuropathy.


Accordingly, the case is REMANDED for the following action:

1. Request an addendum opinion from the examiner who wrote the September 2016 opinion.  If the examiner is unavailable, obtain an addendum opinion from another examiner after he or she considers the evidence of record.  

The examiner must provide an opinion whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected peripheral neuropathy of the left and right lower extremity proximately caused or aggravated any currently diagnosed left foot, left leg, left hip, or low back disability (to include as a result of any gait or weight bearing problems caused by those service-connect disabilities).  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition above a pre-aggravation baseline level of disability, comparing it to the current level of disability, and showing that the secondary condition was not due to the natural progression or natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms.

If aggravation of any of the above named disabilities by the peripheral neuropathy is found, the examiner must attempt to establish a baseline level of severity of the diagnosed disabilities prior to aggravation by the service-connected disabilities.  The addendum report must include a complete rationale for all opinions expressed.

2. Do any other development that the AOJ finds necessary.  Readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, issue the Veteran a supplemental statement of the case and afford him adequate time to respond before returning the claim to the Board for additional appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







